DISMISS; and Opinion Filed June 21, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00678-CR

                        DONALD CLARK CUNNINGHAM, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-00216-R

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                   Opinion by Justice Schenck
       On February 23, 2018, the trial court granted the State’s motion to adjudicate guilt and

found Donald Clark Cunningham guilty of aggravated assault causing serious bodily, assessing a

twenty-year sentence. That same day, appellant entered an open plea of guilty to aggravated sexual

assault of a child younger than six years of age. The trial court found appellant guilty and assessed

punishment at confinement for life. Appellant filed a timely notice of appeal in the aggravated

sexual assault case, but did not file a notice of appeal in the aggravated assault case until June 7,

2018. For the reasons that follow, we dismiss this appeal.

       To challenge his conviction for aggravated assault, appellant had to file his notice of appeal

with the trial court clerk within thirty days of the date sentence was imposed, that is, by March 25,

2018. See TEX. R. APP. P. 26.2(a)(1). Appellant’s notice of appeal was filed June 7, 2018, one
hundred four days after the trial court’s judgment, leaving us without jurisdiction over the appeal.

See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       We dismiss this appeal for want of jurisdiction.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

180678F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONALD CLARK CUNNINGHAM,                             On Appeal from the 265th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F17-00216-R.
 No. 05-18-00678-CR         V.                        Opinion delivered by Justice Schenck,
                                                      Justices Lang-Miers and Evans
 THE STATE OF TEXAS, Appellee                         participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 21st day of June, 2018.




                                                –3–